EXHIBIT 10.13

HealthStream, Inc. (the “Company”)

Summary of Director and Executive Officer Compensation

I. Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

 

Retainers and Fees

   2011  

Annual Retainer fee

   $ 2,000   

Board meeting fee

   $ 1,000   

Committee chair meeting fee

   $ 1,000   

Committee member meeting fee

   $ 500   

In addition to the cash compensation set forth above, each non-employee director
is eligible to receive a nondiscretionary annual grant of a non-qualified option
for the purchase of 15,000 shares of the Company’s common stock. The option is
granted in connection with our Annual Meeting of Shareholders, vests over a
three year period, and has an exercise price equal to the fair market value of
the stock on the grant date.

II. Executive Officer Compensation. The following table sets forth the current
base salaries and the fiscal 2011 performance bonuses provided to our executive
officers, including the individuals who the Company expects to be its Named
Executive Officers for 2012.

 

Executive Officer

   Current
Salary      Fiscal
2011
Bonus
Amount  

Robert A. Frist, Jr.

   $ 245,000       $ 85,750   

Arthur E. Newman

   $ 225,000       $ 78,750   

J. Edward Pearson

   $ 232,500       $ 81,375   

Gerard M. Hayden, Jr.

   $ 221,000       $ 77,350   

Jeffrey S. Doster

   $ 221,000       $ 77,350   

Michael Sousa

   $ 185,000       $ 18,500   

III. Additional Information. The foregoing information is summary in nature.
Additional information regarding Director and Named Executive Officer
compensation will be contained in the Company’s 2012 Proxy Statement.